O’Gorman, J.
The time within which an appeal may be taken from a judgment in the Municipal Court begins to run, not from the date of the rendition of the judgment, but from the date of the entry thereof in the clerk’s office. Fuchs v. Pohlman, 2 Daly, 210; Jennings v. Miller, 10 Misc. Rep. 763; Dalton v. Loughlin, 4 Abb. N. C. 187.
By section 1409 of Consolidation Act (Laws 1882, chap. 410), the clerks of this court must keep a docket in which judgments are entered, and it is this record in the clerk’s office which enables a litigant to ascertain when a judgment is entered and when the time in which to appeal therefrom will expire. A ques*195tion having arisen as to when the judgment in this case was entered, the return will he sent hack for correction so that the date of entry may be inserted.
Andrews, P. J., and Blanchard, JJ., concur.
Return sent back for correction.